Exhibit 10.1
4314 E. 5th Ave.
FIRST LEASE AMENDMENT
THIS FIRST LEASE AMENDMENT (“Amendment”) is executed as of this 29th day of
September, 2009, by and between 4300 VENTURE 34910 LLC, a Delaware limited
liability company (“Landlord”), and eTailDirect LLC, an Ohio limited liability
company (“Tenant”).
BACKGROUND:
A. Landlord and Tenant entered into a certain Industrial Lease — Net dated as of
October 1, 2007 (the “Lease”) whereby Tenant leased from Landlord and Landlord
leased to Tenant certain premises initially consisting of approximately 265,000
square feet of space located in Building 3 of the Columbus International
Aircenter, located in the City of Columbus, County of Franklin, State of Ohio;
B. Landlord and Tenant desire to amend the Lease to reduce the size of the
Leased Premises, modify the delivery cadence of the future portions of the
Leased Premises and modify the Rent.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
herein contained and each act performed hereunder by the parties, Landlord and
Tenant hereby agree that the Lease is amended as follows:
1. Remise of Space to Landlord. Effective as of March 1, 2009 (the “Effective
Date”), (a) Tenant hereby releases and remises to Landlord all Tenant’s right,
title and interest in and to approximately 20,730 square feet of space located
on the first floor of Building 3 and 64,000 square feet of space located on the
basement level of Building 3 and more specifically identified on Exhibit A-1
(together, the “Released Space”) that is attached to and incorporated into this
Amendment, and (b) the Released Space shall not be nor become at any time part
of the Leased Premises. Tenant warrants and represents to Landlord that the
Released Space is free of all interests, liens or tenancies claimed by, through
or as the result of Tenant’s possession.
2. Elimination of 2010 Early Termination Option. Tenant’s right to terminate the
Lease early by notice by September 1, 2009 effective as of February 1, 2010 is
hereby extinguished and nullified.
3. Revised Delivery Schedule for Expansions of the Leased Premises; Option for
Further Deferral of Delivery Schedule; Revised Annual Rent. Unless Tenant
properly exercises the option granted in subparagraph 3(b) below, the delivery
schedule for expansions of the Leased Premises shall be as set forth in
subparagraph 3(a) below.

  (a)   As of the Effective Date, the table set forth in Section 1.2 is hereby
deleted and restated:

                  Date of Delivery by   Approx. Square     Approx. Total Square
  Landlord   Footage Delivered     Footage  
October 1, 2007
    265,000       265,000  
February 28, 2010
    79,270       344,270  
February 28, 2011
    200,000       544,270  
February 28, 2012
    62,000       606,270  
February 28, 2014
    120,000       726,270  

 

 



--------------------------------------------------------------------------------



 



4314 E. 5th Ave.
And, as of the Effective Date, the table set forth in Section 1.6(b) is hereby
deleted and restated:

                                                              1st              
            Monthly       Total 1st     Floor             Bsm’t            
Install’ts of   Period   Floor SF     $/SF/yr     Bsm’t SF     $/SF/yr    
Annual Rent     Annual Rent  
2/01/2008 to 12/31/2008
    265,000     $ 2.25                     $ 596,250.00     $ 49,687.50  
1/01/2009 to 2/28/2010
    265,000     $ 2.10                     $ 556,500.00     $ 46,375.00  
3/01/2010 to 2/28/2011
    344,270     $ 2.00                     $ 688,540.00     $ 57,378.33  
3/01/2011 to 2/28/2012
    544,270     $ 2.00                     $ 1,088,540.00     $ 90,711.67  
3/01/2012 to 2/29/2013
    606,270     $ 2.00                     $ 1,212,540.00     $ 101,045.00  
3/01/2013 to 2/28/2014
    606,270     $ 2.00                     $ 1,212,540.00     $ 101,045.00  
3/01/2014 to 2/28/2015
    606,270     $ 2.00       120,000     $ 0.30     $ 1,248,540.00     $
104,045.00  
3/01/2015 to 2/28/2016
    606,270     $ 2.00       120,000     $ 0.35     $ 1,254,540.00     $
104,545.00  
3/01/2016 to 2/28/2017
    606,270     $ 2.00       120,000     $ 0.40     $ 1,260,540.00     $
105,045.00  
3/01/2017 to 9/30/2017
    606,270     $ 2.00       120,000     $ 0.45     $ 1,266,540.00     $
105,545.00  
First Option Term (5yrs.)
    606,270     $ 2.40       120,000     $ 0.50     $ 1,515,048.00     $
126,254.00  
Second Option Term (5 yrs.)
    606,270     $ 2.70       120,000     $ 0.50     $ 1,696,929.00     $
141,410.75  

  (b)   Tenant shall have the option to further defer the delivery schedule for
expansions of the Leased Premises; provided however, Tenant’s option shall only
be effective if both (1) Tenant gives written notice to Landlord of the exercise
of this option on January 29, 2010, and (2) Tenant’s sales (net of returns) for
its DSW.com division on a trailing 12 month basis is less than $68 million. In
the event that Tenant does not exercise its option or that these requirements
are not met, then Tenant shall not have the right to defer the delivery schedule
for expansion of the Leased Premises. In the event that Tenant properly
exercises its option under this subparagraph 3(b), then, as of the Effective
Date, the table set forth in Section 1.2 is hereby deleted and restated:

                  Date of Delivery by   Approx. Square     Approx. Total Square
  Landlord   Footage Delivered     Footage  
October 1, 2007
    265,000       265,000  
September 1, 2010
    79,270       344,270  
September 1, 2011
    200,000       544,270  
September 1, 2012
    62,000       606,270  
September 1, 2014
    120,000       726,270  

 

2



--------------------------------------------------------------------------------



 



4314 E. 5th Ave.
And, as of the Effective Date, the table set forth in Section 1.6(b) is hereby
deleted and restated:

                                                              1st              
            Monthly       Total 1st     Floor             Bsm’t            
Install’ts of   Period   Floor SF     $/SF/yr     Bsm’t SF     $/SF/yr    
Annual Rent     Annual Rent  
2/01/2008 to 12/31/2008
    265,000     $ 2.25                     $ 596,250.00     $ 49,687.50  
1/01/2009 to 8/31/2010
    265,000     $ 2.10                     $ 556,500.00     $ 46,375.00  
9/01/2010 to 8/31/2011
    344,270     $ 2.00                     $ 688,540.00     $ 57,378.33  
9/01/2011 to 8/31/2012
    544,270     $ 2.00                     $ 1,088,540.00     $ 90,711.67  
9/01/2012 to 8/31/2013
    606,270     $ 2.00                     $ 1,212,540.00     $ 101,045.00  
9/01/2013 to 8/31/2014
    606,270     $ 2.00                     $ 1,212,540.00     $ 101,045.00  
9/01/2014 to 8/31/2015
    606,270     $ 2.00       120,000     $ 0.30     $ 1,248,540.00     $
104,045.00  
9/01/2015 to 8/31/2016
    606,270     $ 2.00       120,000     $ 0.35     $ 1,254,540.00     $
104,545.00  
9/01/2016 to 9/30/2017
    606,270     $ 2.00       120,000     $ 0.40     $ 1,260,540.00     $
105,045.00  
First Option Term (5yrs.)
    606,270     $ 2.40       120,000     $ 0.50     $ 1,515,048.00     $
126,254.00  
Second Option Term (5 yrs.)
    606,270     $ 2.70       120,000     $ 0.50     $ 1,696,929.00     $
141,410.75  

4. Additional Rent. Tenant shall pay to Landlord as additional rent toward
Tenant’s Pro Rata Share of Monthly Impositions, Pro Rata Share of Monthly
Maintenance Costs and Monthly Pro Rata Share of Insurance Premiums, the
following amounts which are agreed-upon amounts attributable to such
Impositions, Costs and Premiums (collectively, “Extras”) for portions of the
Leased Premises the delivery of which has been deferred:

  (a)   (i) Unless Tenant properly exercises the option granted in subparagraph
3(b) above, Tenant shall pay on February 1, 2010 a fee of $69,757.56, or

      (ii) If Tenant properly exercises the option granted in subparagraph 3(b)
above, Tenant shall pay on February 1, 2010 a fee of $45,051.75.

  (b)   Tenant’s obligations in the Lease with respect to Tenant’s Pro Rata
Share of Monthly Impositions, Pro Rata Share of Monthly Maintenance Costs and
Monthly Pro Rata Share of Insurance Premiums are not modified by this paragraph
4 and shall remain unchanged.

 

3



--------------------------------------------------------------------------------



 



4314 E. 5th Ave.
5. Additional Rent; Cap on Increase. In the second paragraph of Section 4.3 of
the Initial Lease, the phrase “shall not exceed $0.85 per square foot” is hereby
deleted and replaced with “shall not exceed $0.60 per square foot”.
6. Landlord to List and Advertise for Sublease. Landlord shall use reasonable
efforts to market and offer for sublease all or any portion of the undelivered,
future portions of the Leased Premises located on the first floor. Tenant shall
cooperate in good faith with Landlord, Landlord’s agents and prospective
subtenants and their agents in efforts to negotiate and finalize a sublease for
all or any portion of such space.
7. Consent to Modification; Confirmation of Lease Guaranty. Pursuant to that
certain Guaranty dated November 16, 2007, DSW Inc., an Ohio corporation,
currently guarantees the performance of Tenant’s obligations under the Lease as
more fully set forth in said Lease Guaranty. DSW, Inc. has signed below solely
for the purposes of (i) consenting to this Amendment, and (ii) confirming to
Landlord that said Lease Guaranty is in full force and effect with respect to
the Lease as modified by this Amendment.
8. Incorporation of Background Paragraphs. The above Background paragraphs are
hereby incorporated into this Amendment as if fully set forth herein.
9. Examination of Amendment. Submission of this instrument for examination or
signature does not constitute a reservation or option, and it is not effective
until execution by and delivery to both Landlord and Tenant.
10. Definitions. Except as otherwise provided herein, the capitalized terms used
in this Amendment shall have the definitions set forth in the Lease.
11. Entire Agreement. The Lease, as amended by this Amendment, constitutes the
entire agreement between Landlord and Tenant regarding the Lease and the subject
matter contained herein and supersedes any and all prior and/or contemporaneous
oral or written negotiations, agreements or understandings.
12. Lease Ratification. The Lease, as modified herein, is in full force and
effect, and the parties hereby ratify the same. The Lease and this Amendment
shall be binding upon the parties and their respective successors and assigns.
To the extent the terms and conditions of the Lease conflict with or are
inconsistent with this Amendment, the terms and conditions of this Amendment
shall control.
13. Counterparts. This Amendment may be executed in counterparts, each of which
shall be deemed a part of an original and all of which together shall constitute
one agreement. Signature pages may be detached from the counterparts and
attached to a single copy of this Amendment to form one document.
14. Full Execution and Delivery. If a fully-executed original of this Amendment
is not received by Tenant at the notice address set forth above before the date
that is 60 calendar days following the execution of this Amendment by Tenant,
then this Amendment shall be voidable by Tenant at its option by giving written
notice to Landlord under this paragraph.

 

4



--------------------------------------------------------------------------------



 



4314 E. 5th Ave.
IN WITNESS WHEREOF, the parties have caused this Amendment to be executed on the
day and year first written above.

                                      LANDLORD:
4300 VENTURE 34910 LLC,
a Delaware limited liability company
 
                                      By:  4300 EAST FIFTH AVENUE LLC,
an Ohio limited liability company,
its Member
 
                                        By:   JUBILEE-AIRCENTER, L.L.C.,
a Delaware limited liability company,
its Managing Member
 
                                            By:   JUBILEE LIMITED PARTNERSHIP,
an Ohio limited partnership,
its Managing Member
 
                                                By:   SCHOTTENSTEIN PROFESSIONAL
ASSET MANAGEMENT CORPORATION,
a Delaware corporation,
its General Partner
 
                                                    By:   /s/ Jay L.
Schottenstein                                
 
                      Print Name:   Jay L. Schottenstein    
 
                      Title: Chairman    
 
                                    TENANT:
ETAILDIRECT LLC
an Ohio limited liability company
 
                                    By:  /s/ William L. Jordan                  
Print Name: William L. Jordan       Title: Executive Vice President and General
Counsel
 
                                    SIGNING SOLELY TO CONSENT AND CONFIRM AS
STATED IN PARAGRAPH 6, ABOVE:

DSW INC.,
an Ohio corporation    
 
                                    By:  /s/ William L. Jordan                  
Print Name: William L. Jordan       Title: Executive Vice President and General
Counsel

 

5